DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  The planes upon which sectional views 3 and 9 are taken is not indicated on the views from which the sections were cut by a broken line.  The entire bottom edge of figures 3 and 9 are shown as hatched while no associated section portion is depicted in figures 1 and 7A which 3 and 9 are respective sectional views of.
The drawings are objected to because figures 10A, 10B, and 10C utilize hatching while the portions shown do not appear to be section portions.  
The drawings are objected to because the lowermost reference characters 104/40 of figure 6 are not directed to extension portion of either container.  Corrected 

	
Specification
The disclosure is objected to because reference character “104” has been used to designate both extension portion and lower terminal edge.  
The disclosure is objected to because reference character “108” has been used to designate both contact points and raised sections.  
The disclosure is objected to because reference character “106” has been used to designate terminal edge, lower terminal edge, and contact points.  
The disclosure is objected to because of the following informalities: paragraph 0049 includes a floating reference character 108 which is not immediately preceded by its associated structure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "frustoconical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "overlying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation "the plurality of contact points" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the plurality of contact points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "generally" in claim 13 is a relative term which renders the claim indefinite.  The term "overlying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 15 recites the limitation "the inner receptacle lower edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of contact points" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of contact points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadella (US 20130140320).
Claim 1:  Nadella discloses a container comprising a container 100 (inner receptacle) including a bottom 108 (bottom panel) and circumferential sidewall defining an interior volume, wherein the container 100 (inner receptacle) has a generally frustoconical shape terminating in a receptacle lower edge; an overwrap 104 (outer sleeve) wrapped around and secured to the container 100 (inner receptacle), wherein the overwrap 104 (outer sleeve) includes an overlapping portion generally overlying at least a portion of the circumferential sidewall of the container 100 (inner receptacle); a skirt 106 (extension portion) that extends an extension distance below the receptacle lower edge; and a sleeve lower terminal edge defining a lower boundary of the overwrap 104 (outer sleeve); wherein the sleeve lower terminal edge defines a lower bottom edge of the container; wherein at least a portion of the sleeve lower terminal edge is an unfolded edge (see annotated fig. 8B below).

    PNG
    media_image1.png
    322
    458
    media_image1.png
    Greyscale

Claim 2:  Nadella discloses the entirety of the sleeve lower terminal edge being an unfolded edge (see annotated fig. 8B above).
Claim 13:  Nadella discloses an end construction for a container, the end construction comprising an overwrap 104 (outer sleeve) extending around a sidewall of a container 100 (inner receptacle) having a bottom 108, the overwrap 104 (outer sleeve) extending below the bottom 108 of the container 100 (inner receptacle) and including an overlapping portion generally overlying at least a portion of the sidewall of the container 100 (inner receptacle); a skirt 106 (extension portion) extending below the bottom 108 of the container 100 (inner receptacle); and a lower terminal edge defining a lower boundary of the skirt 106 (extension portion); wherein the lower terminal edge comprises an unfolded edge (see annotated fig. 8B above).

Claim(s) 1-3, 5, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razzaghi (US 5752653).


    PNG
    media_image2.png
    504
    652
    media_image2.png
    Greyscale


Claim 3:  Razzaghi discloses the extension portion of the outer cup 11 (outer sleeve) having a thickness greater than a thickness of the overlapping portion (see annotated fig. 1 above).
Claim 5:  Razzaghi discloses the extension portion of the outer cup 11 (outer sleeve) having a thickness greater than a thickness of the side wall 16 (circumferential sidewall) of the inner cup 12 (inner receptacle) (see annotated fig. 1 above).
Claim 13:  Razzaghi discloses an end construction for a container, the end construction comprising an outer cup 11 (outer sleeve) extending around a side wall 16 of an inner cup 12 (inner receptacle) having a bottom wall 17 (bottom), the outer cup 11 (outer sleeve) extending below the bottom wall 17 (bottom) of the an inner cup 12 (inner receptacle) and including an overlapping portion generally overlying at least a portion of the side wall 16 of the an inner cup 12 (inner receptacle); an extension portion extending below the bottom wall 17 (bottom) of the an inner cup 12 (inner receptacle); and a lower terminal edge defining a lower boundary of the extension portion; wherein the lower terminal edge comprises an unfolded edge (see annotated fig. 1 above).
Claim 14:  Razzaghi discloses the extension portion of the end construction having a thickness greater than a thickness of the side wall 16 of the inner cup 12 (inner receptacle) (see annotated fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadella (US 20130140320).
Claim 4:  While the figures are not to scale, figure 8B appears to depict the overwrap 104 (outer sleeve) having a uniform thickness that is greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the overwrap 104 (outer sleeve) have a uniform thickness that is greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle) in order to increase the level of insulation to better maintain the temperature 
Claim 5:  While the figures are not to scale, figure 8B appears to depict the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) having a thickness greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) have a thickness greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle) in order to increase the level of insulation to better maintain the temperature of held contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.
Claim 6:  Nadella discloses the claimed invention except for the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) being at least 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) be at least 0.5 inches to account for high points in surfaces to provide additional stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.
Claim 7:  Nadella discloses the claimed invention except for the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) being less than 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) be less than 0.5 inches to decrease materials and associated costs and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233. Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.
Claim 14:  While the figures are not to scale, figure 8B appears to depict the skirt 106 (extension portion) of the end construction having a thickness greater than a thickness of the sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 15:  Nadella discloses the claimed invention except for the skirt 106 (extension portion) extending beyond the bottom 108 of an inner receptacle lower edge a distance of at least 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the skirt 106 (extension portion) extend beyond the bottom 108 of an inner receptacle lower edge a distance of at least 0.5 inches to account for high points in surfaces to provide additional stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaghi (US 5752653) as applied to claim 1 above, and further in view of Marshall (US 20040188450).
Claim 8:  Razzaghi discloses the claimed invention except for the sleeve lower terminal edge being non-uniform and defining a plurality of contact points on the sleeve lower terminal edge.
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge that is non-uniform and defines a plurality of contact points on the lower terminal edge (see fig. 1, 2, and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sleeve lower terminal edge to be non-uniform and define a plurality of contact points, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.
Claim 9:  The combination discloses the sleeve lower terminal edge including three contact points (see fig. 1 ‘450).
Claim 10:  Razzaghi discloses the claimed invention except for the sleeve lower terminal edge including a plurality of raised sections and a plurality of lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the outer sleeve that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections.
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge including a plurality of raised sections and a plurality of lowered sections arranged in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sleeve lower terminal edge to have a plurality of raised and lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the outer cup 11 (outer sleeve) that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.
Claim 11:  The combination discloses that when the container is placed onto a planar surface the plurality of contact points engage the surface and the raised sections are spaced apart from the surface (see fig. 1 ‘450).
Claim 12:  Razzaghi discloses the claimed invention except for the sleeve lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern defines the plurality of contact points.
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge including a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern defines the plurality of contact points (see fig. 1, 2, and 3a).
.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaghi (US 5752653) as applied to claim 13 above, and further in view of Marshall (US 20040188450).
Claim 16:  Razzaghi discloses the claimed invention except for the lower terminal edge being non-uniform and defining a plurality of contact points on the lower terminal edge.
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge that is non-uniform and defines a plurality of contact points on the lower terminal edge (see fig. 1, 2, and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lower terminal edge to be non-uniform and define a plurality of contact points, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.
Claim 17:  The combination discloses the lower terminal edge including three contact points (see fig. 1 ‘450).
Claim 18:  Razzaghi discloses the claimed invention except for the lower terminal edge including a plurality of raised sections and a plurality of lowered sections arranged 
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge including a plurality of raised sections and a plurality of lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the holder 1 that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections (see fig. 1, 2, and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lower terminal edge to have a plurality of raised and lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the outer cup 11 (outer sleeve) that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.
Claim 19:  The combination discloses the plurality of contact points enabling the end construction to stably contact a flat surface (see fig. 1 ‘450).
Claim 20:  Razzaghi discloses the claimed invention except for the lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern defines the plurality of contact points.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lower terminal edge to have a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern defines the plurality of contact points, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2661889 is pertinent to an end construction having an extension portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736